DETAILED ACTION
This action is in response to communications filed 5/9/2022:
Claims 1-24 are pending
Double patenting rejection is maintained
35 USC 112(f) claim interpretation paragraphs are being removed in response to applicant’s acknowledgement thereof (see remarks pg. 8) 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Amendment
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11089428 in view of Schissler et al (US20160034248, hereinafter “Schissler”). For example:
Regarding claim 1, 11089428 teaches a device configured to process one or more audio streams, the device comprising (claim 1, a device configured to process one or more audio streams, the device comprising): 
a memory configured to store a plurality of audio streams (claim 1, a memory coupled to the processor, and configured to store the subset of the plurality of audio streams); 
one or more processors implemented in circuitry coupled to the memory, the one or more processors being configured to (claim 1, one or more processors configured to): 
determine a listener position (claim 1, obtain a current location of the device; specification defines: “a current location 17 (which may also be referred to as a listener location 17)”); 
and 
determine a rendering mode based on the listener position and at least one of the plurality of clusters (claim 1, select, based on the plurality of angular positions, a subset of the plurality of audio streams, the subset of the plurality of audio streams having less audio streams than the plurality of audio streams; claim 2, determine a distance between the current location and each of the plurality of capture locations to obtain a plurality of distances; and select, based on the plurality of distances and the plurality of angular positions, the subset of the plurality of audio streams; wherein “rendering mode” can be interpreted as different methods/objects which to render according to some parameter); and 
a renderer configured to render the at least one of the plurality of clusters based on the rendering mode (claim 1, reproduce, based on the subset of the plurality of audio streams, a soundfield).
11089428 fails to explicitly teach cluster the plurality of audio streams into a plurality of clusters, each of the plurality of clusters comprising at least a respective one of the plurality of audio streams;
Schissler teaches cluster the plurality of audio streams into a plurality of clusters, each of the plurality of clusters comprising at least a respective one of the plurality of audio streams (abstract, plurality of audio sources [i.e. streams] are grouped into clusters);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the audio rendering method (as taught by 11089428) to incorporate the audio object clustering technique (as taught by Schissler). The rationale to do so is to use a known technique to improve similar methods to achieve the predictable result of improved audio simulation for complex acoustic scenes (Schissler, ¶28).
The remaining independent and dependent claims can similarly be rejected using one or more claims of the patent, whether alone or in combination.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 8, 12-13, 15-16, 19, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vilermo et al (US20190306651, hereinafter “Vilermo”) in view of Schissler et al (US20160034248, hereinafter “Schissler”).
Regarding claim 1, Vilermo teaches a device configured to process one or more audio streams (¶5, apparatus for audio processing), the device comprising: 
a memory configured to store a plurality of audio streams (¶5, memory and storage); 
one or more processors implemented in circuitry coupled to the memory (¶5, processor), the one or more processors being configured to: 
determine a listener position (Fig. 5, determining user position); 
and 
determine a rendering mode based on the listener position and at least one of the plurality of clusters (Fig. 5, ¶32, audio sources and rendering thereof are modified based on a listener position such that the audio sources produce perceptually correct audio to the listener; the rendering of the objects [i.e. cluster of audio objects, see also abstract of Schissler] change with respect to listener position); and 
a renderer configured to render the at least one of the plurality of clusters based on the rendering mode (Fig. 2, system comprising of audio output rendering [e.g. HMD shown in Fig. 5]).
Vilermo fails to explicitly teach cluster the plurality of audio streams into a plurality of clusters, each of the plurality of clusters comprising at least a respective one of the plurality of audio streams;
Schissler teaches cluster the plurality of audio streams into a plurality of clusters, each of the plurality of clusters comprising at least a respective one of the plurality of audio streams (abstract, plurality of audio sources [i.e. streams] are grouped into clusters);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the audio rendering method (as taught by Vilermo) to incorporate the audio object clustering technique (as taught by Schissler). The rationale to do so is to use a known technique to improve similar methods to achieve the predictable result of improved audio simulation for complex acoustic scenes (Schissler, ¶28).
Regarding claim 2, Vilermo in view of Schissler teaches wherein as part of clustering the plurality of audio streams, the one or more processors are configured to: cluster the plurality of audio streams based on a respective region or a respective scene map (Vilermo, Fig. 5, plurality of sound sources with their positioning in the environment are determined [i.e. based on their respective region in said environment] as well as listener’s positioning).
Regarding claim 4, Vilermo in view of Schissler teaches wherein the one or more processors cluster the plurality of audio streams based on respective scene maps (Vilermo, Fig. 5, plurality of sound sources with their positioning in the environment are determined [i.e. based on their respective region in said environment] as well as listener’s positioning) and wherein the one or more processors determine the plurality of clusters further based on acoustic environments (Vilermo, ¶84, 103, the audio environment may be one of virtual or real world [both of which can comprise of many different types of acoustic environments]).
Regarding claim 5, Vilermo in view of Schissler teaches wherein the rendering mode is a first rendering mode and the listener position is a first listener position, and the plurality of clusters comprises a first cluster and a second cluster, and wherein the one or more processors are further configured to: 
based on a listener moving to a second listener position in the second cluster, determine a second rendering mode, and 1616-045US01Qualcomm Ref. No. 20530542 
wherein the renderer is further configured to render the second cluster based on the second mode (Vilermo, ¶61, audio sound sources are modified as the user moves around the environment with respect to the sound source’s positioning; there may be a preset threshold value that allows or prevents the altering; Schissler, abstract, different algorithms applied to audio output based on listener position and scene representation [see Fig. 2]).
Regarding claim 8, Vilermo in view of Schissler teaches wherein the rendering mode is a first rendering mode and the plurality of clusters comprises a first cluster and a second cluster, and wherein the one or more processors are further configured to: 
based on a listener moving to a second listener position outside of the first cluster, but not into the second cluster, determine a second rendering mode, and 
wherein the renderer is further configured to render static audio, music, or commentary based on the second rendering mode (Vilermo, ¶61, audio sound sources are modified as the user moves around the environment with respect to the sound source’s positioning; there may be a preset threshold value that allows or prevents the altering; Fig. 5, audio sources can be at least one of music).
Regarding claims 12-13 and 15-16, they are rejected similarly as claims 1-2 and 4-5, respectively. The method can be found in Vilermo (abstract, method).
Regarding claim 19, it is rejected similarly as claim 8. The method can be found in Vilermo (abstract, method).
Regarding claim 23, it is rejected similarly as claim 1. The non-transitory computer-readable medium can be found in Vilermo (¶107, medium).
Regarding claim 24, it is rejected similarly as claim 1. 

Claims 3, 6, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vilermo et al (US20190306651, hereinafter “Vilermo”) in view of Schissler et al (US20160034248, hereinafter “Schissler”) in further view of Xiang et al (US20140023197, hereinafter “Xiang”).
Regarding claim 3, Vilermo in view of Schissler fail to explicitly teach wherein the one or more processors cluster the plurality of audio streams based on the respective region and wherein the one or more processors are further configured to: determine the respective region based on a predefined distance between audio streams, a k-means clustering, a Voronoi distance clustering, or a volumetric clustering.
Xiang teaches wherein the one or more processors cluster the plurality of audio streams based on the respective region and wherein the one or more processors are further configured to: determine the respective region based on a predefined distance between audio streams, a k-means clustering, a Voronoi distance clustering, or a volumetric clustering (¶94, Fig. 5, cluster of audio streams can be done via k-means clustering).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of k-means clustering (as taught by Xiang) on the audio rendering system (as taught by Vilermo in view of Schissler). The rationale to do so is to apply a known technique to a known device to achieve the predictable results because the k-means clustering is well-known and well-established (Xiang, ¶91).
Regarding claim 6, Vilermo in view of Schissler in further view of Xiang teaches wherein the second listener position is in the first cluster and the second cluster, and wherein the audio renderer is further configured to: render both the first cluster and the second cluster based on a weighting (Xiang, ¶103, determining a cluster centroid is based on a weighting of each audio stream [which is then rendered by the renderer as disclosed in Vilermo or Schissler]).
Regarding claim 14, it is rejected similarly as claim 3. The method can be found in Vilermo (abstract, method).
Regarding claim 17, it is rejected similarly as claim 6. The method can be found in Vilermo (abstract, method).


Claims 10-11 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vilermo et al (US20190306651, hereinafter “Vilermo”) in view of Schissler et al (US20160034248, hereinafter “Schissler”) in further view of Wilcock et al (US20020150254, hereinafter “Wilcock”).
Regarding claim 10, Vilermo in view of Schissler fail to explicitly teach further comprising a user interface, the user interface being coupled to the one or more processors and being configured to receive a request to override the rendering mode from a listener, and wherein the one or more processors are further configured to override the rendering mode.
Wilcock teaches further comprising a user interface, the user interface being coupled to the one or more processors and being configured to receive a request to override the rendering mode from a listener, and wherein the one or more processors are further configured to override the rendering mode (abstract, user interface is coupled to a processor [Fig. 10] capable of receiving a user input in order to control a spatialization mode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the audio rendering system (as taught by Vilermo in view of Schissler) with a user interface or graphical user interface (as taught by Wilcock). The rationale to do so is to combine prior art elements according to known methods to yield the predictable result of a system capable of accepting user input in order to change one or more parameters (Wilcock, ¶156).
Regarding claim 11, Vilermo in view of Schissler in further view of Wilcock teaches wherein the one or more processors are further configured to determine a rendering control map and the renderer is further configured to determine the rendering mode based on the rendering control map (Wilcock, Figs. 4-5, an interface as shown can be displayed on the HMD device [as taught by Vilermo, Fig. 5] in order to display a visualization of audio content).
Regarding claims 21-22, they are rejected similarly as claims 10-11, respectively. The method can be found in Vilermo (abstract, method).

Allowable Subject Matter
Claims 7, 9, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Monday-Thursday 6AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QIN ZHU/Primary Examiner, Art Unit 2651